By the court.

The statute of June 14, 1791,(1) enacts, •‘that no person snail exercise the business ol a taverner or “ retailer without license.” Whether the servants of a tav-erner or retailer can be said “ to exercise, the business” within the meaning of this clause in the statute, may be very questionable.- Bull. N. P. 192.—1 Saund. 311, note.1- 5 East 161, Keen vs. Dormay.
But the statute goes on and says, “and if any person “ shall at any time, without license, «fee. sell any wine, rum; “ &c. by retail, &c. such person shall for every such offence “ forfeit and pay the sum of forty shillings.” The case now before us is founded on this clause in the statute, and it seems to us that any person who sells is within the meaning' of this clause in the statute, whether he sells on his own account or as the agent and'servarit of another. The language of this clause is as broad as it can be, and there seems to be no reason why agents should not be embraced *by it. Doug. 499, Kinnersby vs. Orpe.—15 East 460, the King vs. Taylor.—5 D. & E. 19, Colcroft vs. Gibbs.

Verdict set aside, and new trial granted,'